DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

1.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 5-10, 12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al., US 2013/0321398 A1, and in view of Pavlidis et al., US 2014/0369595 A1, and further in view of Yu et al., US 10495476 B1.


4. 	As per claim 1, Howard discloses: A method comprising: 
detecting a client device within a threshold distance of a location; (Howard, ¶159, “In various embodiments, the multifunction device may be configured to perform a "snap to" function in which the graphical position indicator 316 is aligned onto a roadway when the user's position falls within in a specified threshold distance of the roadway.”)
detecting the client device at the location; (Howard, ¶159, “Map 314 may include a graphical position indicator 316, which may represent the location of the multifunction device within the geographic region of the map.”)

5.	Howard doesn’ t expressly disclose:
accessing image data at the client device based on the detecting the client device at the location, the image data comprising image attributes;
generating a portion of a 3D model based on the image attributes of the image data.  

6.	Pavlidis discloses: 
accessing image data at the client device based on the detecting the client device at the location, the image data comprising image attributes; (Pavlidis, ¶22, “ With semi-automatic geo -location information associated with the street level image of the facade in question, the computer vision engine determines through a combination of logic modules and computer vision algorithms the 3D building model in question, then automatically registers the collected image to the image(s) already associated with the facade of the 3D building model, creating a fully automated process--from crowd-sourced image to updated 3D model facade.”, and ¶32) and 
generating a portion of a 3D model based on the image attributes of the image data.  (Pavlidis, ¶22, “ With semi-automatic geo -location information associated with the street level image of the facade in question, the computer vision engine determines through a combination of logic modules and computer vision algorithms the 3D building model in question, then automatically registers the collected image to the image(s) already associated with the facade of the 3D building model, creating a fully automated process--from crowd-sourced image to updated 3D model facade.”, and ¶32)

7.	Pavlidis is analogous art with respect to Howard because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the processes of accessing image data at the client device based on the detecting the client device at the location, the image data comprising image attributes; generating a portion of a 3D model based on the image attributes of the image data, as taught by Pavlidis into the teaching of Howard. The suggestion for doing so would construct a 3d model may therefore provide a cleaner rendering of the surrounding environment and a more efficient map using experience. Therefore, it would have been obvious to combine Pavlidis with Howard.

8.	Howard in view of Pavlidis doesn’t expressly disclose:


9.	Yu discloses: 
	presenting a guide at the client device, the guide comprising at least a display of an augmented-reality guidance element within a presentation of an image at the client device, the augmented-reality guidance element directing a user of the client device to the location; (Yu, Figure 1G, Column 3, lines 29-45, and Column 7, lines 4-13)

10.	Yu is analogous art with respect to Howard in view of Pavlidis because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the processes of presenting a guide at the client device, the guide comprising at least a display of an augmented-reality guidance element within a presentation of an image at the client device, the augmented-reality guidance element directing a user of the client device to the location, as taught by Yu into the teaching of Pavlidis in view of Pavlidis. The suggestion for doing so would  enhance guidance indicator provides an improvement over the guidance arrows of conventional navigation systems that are displayed over a map. Therefore, it would have been obvious to combine Yu with Howard in view of Pavlidis.

determining a building model for a list of potential physical buildings corresponding to an object in the image based on the geo-location tag;”, and ¶47, “For example, database 206 includes a repository of stored images that have already been processed and associated with a 3D building model.” and ¶62)

12. 	As per claim 3, Howard in view of Pavlidis, and in view of Yu discloses: The method of claim 1, wherein the accessing image data at the client device based on the detecting the client device at the location includes: 
causing display of a request for the image data at the client device in response to the detecting the client device at the location; (Howard, ¶62, “GPS module 135 determines the location of the device and provides this information for use in various applications (e.g., to telephone 138 for use in location-based dialing, to camera 143 as picture/video metadata, and to applications that provide location-based services such as weather widgets, local yellow page widgets, and map/navigation widgets).”)  and
 receiving the image data at the client device.  (Howard, ¶62, “GPS module 135 determines the location of the device and provides this information for use in various applications (e.g., to telephone 138 for use in location-based dialing, to camera 143 as picture/video metadata, and to applications that provide location-based services such as weather widgets, local yellow page widgets, and map/navigation widgets).”)

13. 	As per claim 5, Howard in view of Pavlidis, and in view of Yu discloses: The method of claim 1, wherein the detecting the client device within the threshold distance of the location includes: detecting a change in an environment that corresponds with the location (Howard, ¶163, “In various embodiments, the mapping application of the multifunction device may be configured to track the position of the user over time and correspondingly adjust the graphical position indicator 316 to indicate the new position.”); and identifying the client device within the threshold distance of the location in response to the detecting the change in the environment.  ( Pavlidis, ¶18, “Performing the region-by-region mapping before the pixel-by-pixel mapping has the advantage of ensuring "global match" for regional features of the building objects, and removing false negatives that would result from a pixel-to-pixel only approach to building facade matching and registration. For example, if the owner of a building has done some remodeling to the physical building, any new photographs of the new building are mapped to the building model, due to the regional similarities between the facade residing in the image and the facade(s) associated with the 3D building object, with the remodeled region highlighted as a changed region.”, and Howard,  ¶159, “In various embodiments, the multifunction device may be configured to perform a "snap to" function in which the graphical position indicator 316 is aligned onto a roadway when the user's position falls within in a specified threshold distance of the roadway.”) The proposed combination as well as the motivation for combining the references presented in the rejection of the parent claim apply to this claim and are incorporated herein by reference.

14. 	As per claim 6, Howard in view of Pavlidis, and in view of Yu discloses: The method of claim 1, wherein the 3D model includes a 3D mesh model that depicts a surface feature of the location.  (Howard, [0028], “In some embodiments, a single source of data may be used, for example, the 3D mesh data for the surrounding environment. In this example, a two-dimensional grid may be created, where each grid segment may be extruded based on a height value from the 3D mesh data, where the height value from the 3D mesh data is for a location corresponding to the grid segment. In the case where a given object in the map space overlaps with multiple grid segments, the display of adjacent grid segments may be smoothed into a contiguous three-dimensional object .In this way, a 3D model of the map space may be constructed using only height values extracted from the 3D mesh data.”)

15. 	As per claim 7, Howard in view of Pavlidis, and in view of Yu discloses:  The method of claim 1, wherein the accessing the image data at the client device based on the detecting the client device at the location includes:
selecting the image data based on the image attributes of the image data, the image attributes including image metadata. (Howard, ¶62, “GPS module 135 determines the location of the device and provides this information for use in various applications (e.g., to telephone 138 for use in location-based dialing, to camera 143 as picture/video metadata, and to applications that provide location-based services such as weather widgets, local yellow page widgets, and map/navigation widgets).”)



17.	Claims 15-17, and 19-20 which are similar in scope respectively to claims 1-3, and 5-6, are thus rejected under the same rationale.

Response to Arguments

18.	Applicant’s arguments with respect to claim 1 and similar claims, filed 12/07/2021 have been considered but are moot because. Applicant submitted new amended claims. Accordingly, new grounds of rejection are set forth above. The new grounds of rejection conclusion have been necessitated by Applicant's amendments to the claims. 


Conclusion

19. 	Applicants amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619